Exhibit 10.56

Summary Compensation for Non-Employee Directors

PC Connection, Inc.’s (the “Company’s”) non-employee directors currently consist
of: (i) Bruce Barone; (ii) Joseph Baute; and (iii) Donald Weatherson. In 2005,
non-employee directors of the Company received an annual retainer. In addition
to this retainer, non-employee directors were entitled to receive a fee for each
regularly scheduled board meeting attended in person and a fee for each
committee meeting attended. The table below sets forth the annual retainer, per
board meeting fees and per committee meeting fees paid to our non-employee
directors in 2005:

 

Director

   Annual Retainer(1)     Fee Per Board
Meeting Attended    Fee Per Committee
Meeting Attended(3)

Bruce Barone

   $ 22,000     $ 1,500    $ 1,500

Joseph Baute

   $ 22,000     $ 1,500    $ 1,500

Donald Weatherson

   $ 12,833 (2)   $ 1,500    $ 1,500

 

(1) In addition, the non-employee directors receive reimbursement for all
reasonable expenses incurred in attending board and committee meetings.

 

(2) Represents the pro-rata portion of a $22,000 annual retainer commencing on
June 9, 2005.

The Company did not grant any stock options to non-employee directors in 2005.